Citation Nr: 0323238	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to May 13, 1996, for 
the assignment of an increased schedular rating of 100 
percent for post-traumatic stress disorder (PTSD) to include 
atypical psychosis and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




REMAND

The veteran had active service from April 1968 to November 
1970 and an additional period of active duty from July 1978 
to October 1978.  

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 determination 
of the Department of Veterans Affairs (VA) Medical & Regional 
Office Center (M&ROC) in Wichita, Kansas.  In April 2001, the 
Board remanded the claim to the RO to notify the claimant of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The claim returned to 
the Board after the RO issued a supplemental statement of the 
case (SSOC).  By a decision issued in February 2002, the 
Board denied the claim.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an order issued in February 2003, the Court 
remanded the claim, having determined that the SSOC issued by 
the RO did not meet the requirements of the VCAA.  

Given the decision of the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), and the argument of the veteran's attorney 
requesting that the claim be remanded, the Board concludes 
further action by the RO is necessary.

Additionally, the Board notes that the veteran's attorney, by 
a submission received by the Board in August 2003, contends 
that a claim of clear and unmistakable error (CUE) as to a 
March 1989 rating decision which was denied by the RO in 
October 2001 remains open.  The veteran's representative has 
indicated that the veteran submitted timely disagreement with 
that decision and requested a personal hearing before a 
Decision Review Officer.  No personal hearing date has been 
scheduled, and no statement of the case has been issued.  
Accordingly, the RO must issue a statement of the case 
addressing that issue.  Manlincon v. West, 12 Vet. App.  238 
(1999).  

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The veteran and his representative 
should be notified of the enactment of 
the VCAA, of his responsibilities under 
the Act, of VA's duties and 
responsibilities under the Act, and, in 
particular, should be advised of the 
evidence necessary to substantiate his 
claim.  They should be specifically 
advised of the period of time in which 
they may timely submit or identify 
evidence which might substantiate his 
claim for an earlier effective date for 
service connection for PTSD.  

2.  With respect to the CUE claim denied 
in October 2001, the RO should issue a 
SOC which contains a summary of the 
pertinent facts and the applicable laws 
and regulations and schedule a hearing 
before a Decision Review Officer.

3.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required, including under 
the VCAA.  The RO should undertake any 
further development deemed appropriate.  

4.  If the decision remains adverse to 
the veteran as to any claim, the veteran 
and his representative should be 
furnished a SSOC, as appropriate.  In 
that SSOC, the RO should review the 
actions taken by VA to assist the veteran 
in the development of the claim(s) and 
advise the veteran of the time period 
available for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


